Case 18-55697-lrc        Doc 38        Filed 07/18/18 Entered 07/18/18 14:07:02               Desc Main
                                       Document      Page 1 of 37


                     I THE U ITED STATES BA KRUPTC C URT
                            RTHER DISTRICT     E R IA
                                AT A TA DI ISI

I RE                                                           CASE

CASSA DRA H S                  A DR AKA                        CHAPTER
CASSA DRA A DR
                                                               UD E           ISA RITCHE CRAI
             D

DEUTSCHE BA K ATI A TRUST                                      C        TESTED       ATTER
C   PA    AS TRUSTEE   R HSI ASSET
SECURITI ATI   C RP RATI     TRUST
     PT      RT A E PASS THR U H
CERTI ICATES SERIES
      PT




CASSA DRA H S    A DR AKA
CASSA DRA A DR D
I    A DR C D
  E ISSA DA E T

             R


                                        NOT        O                N

                 T        NOT                                                                     R
         A           S                  C D            S                                          C
                           R                   A               S               C D        S

                 T                 T       NOT                      C
 C                   U         S       C                   T       T      D      S    A       A
     P       A

      NOT        TO O              TO      T
     USC S                 I

                                                                    C         US B            C
                                                                              US
Case 18-55697-lrc    Doc 38        Filed 07/18/18 Entered 07/18/18 14:07:02                  Desc Main
                                   Document      Page 2 of 37


        NOT     TO           TO                                                C

                                      I
I                        C
C
                                                   C
                     I

                             C                                                           T
    C                C           US B          C           T       T           D    S        R
A           A


        I

                                                                           I
                 C

                                  C



                                                   B   K               B
                                                   A
                                                   A           P           P
                                                           P               C
                                                       P               R           E S
                                                   A           A
                                                   P

                                                   E
Case 18-55697-lrc    Doc 38    Filed 07/18/18 Entered 07/18/18 14:07:02       Desc Main
                               Document      Page 3 of 37


                    I THE U ITED STATES BA KRUPTCY C URT
                           RTHER DISTRICT     E R IA
                               AT A TA DI ISI

I RE                                           CASE

CASSA DRA H S                A DRY AKA         CHAPTER
CASSA DRA A DRY
                                                UD E      ISA RITCHEY CRAI
            D

DEUTSCHE BA K ATI A TRUST                      C    TESTED    ATTER
C   PA Y AS TRUSTEE    R HSI ASSET
SECURITI ATI   C RP RATI     TRUST
     PT      RT A E PASS THR U H
CERTI ICATES SERIES
      PT




CASSA DRA H S     A DRY AKA
CASSA DRA A DRY D
I Y A DRY C D
  E ISSA DA EY T

            R


                    TI        R RE IE R   THE AUT   ATIC STAY
                              A D THE C DEBT R STAY

       C   ES                                         C

            T                             S                   B           C

                                    S                     B       C




                         S      D
Case 18-55697-lrc        Doc 38      Filed 07/18/18 Entered 07/18/18 14:07:02                            Desc Main
                                     Document      Page 4 of 37


        D                                S                                               P

                             H                   D                          A

                T

                A

                T

                     P

                B




                B                        D



                                                                                             T



                                                                      R B           P

                                 S               C

                                                 R           D          B                        T   C

T         HSI A          S                   C               T                  PT                   P        T

C           S                PT                                                              S            A

S                                                    C



                                             D           B                      T        C               T

HSI A    S                   C               T               PT                      P       T           C

S               PT   D               B                   T        C                      T               HSI A
Case 18-55697-lrc                Doc 38         Filed 07/18/18 Entered 07/18/18 14:07:02             Desc Main
                                                Document      Page 5 of 37


S                    C               T               PT                 P   T        C           S

    PT

                                                                D           B            T       C

T                HSI A           S                  C               T           PT               P        T

C                S                       PT

                                                                        D       B            T        C

    T                HSI A           S               C              T           PT               P        T

C                S                   PT



S            C               T




                                                            C           T

T

                                                                                D        D           C




                                                         S      D



             HERE        RE



         D

                                              R B       P
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02       Desc Main
                             Document      Page 6 of 37


C         T

                                D         D           C




                                              B   K           B
                                              A
                                              A           P       P
                                                      P           C
                                                  P           R       E S
                                              A           A
                                              P

                                              E
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document      Page 7 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document      Page 8 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document      Page 9 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 10 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 11 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 12 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 13 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 14 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 15 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 16 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 17 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 18 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 19 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 20 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 21 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 22 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 23 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 24 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 25 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 26 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 27 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 28 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 29 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 30 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 31 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 32 of 37
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 33 of 37
     Case 18-55697-lrc              Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02    Desc Main
                                             Document     Page 34 of 37

Name:              � �      �   �
B a eN m e :      18-55697-
      a e:              18
           e:     5 1 18                                                         m ee B :
     e        e    ae e e e             m     e e e   m      e     e e   a        e e Ba a e   mme
                                                                             -             -
   Case 18-55697-lrc    Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                                 Document     Page 35 of 37


Name:            Cassand a and
B Case N m e :              C
      a e:
C m ee     :     ee es
   e ae             a a me                      a       e es      s




   a   e
Case 18-55697-lrc   Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02   Desc Main
                             Document     Page 36 of 37




   a        s   N   C   e   ae
Case 18-55697-lrc                Doc 38   Filed 07/18/18 Entered 07/18/18 14:07:02                        Desc Main
                                          Document     Page 37 of 37


                                 UNITE STATES AN U T                                 U T
                                  N T E N IST I T      E                             IA
                                        AT ANTA I ISI N

    IN RE:                                                       C       N                     LRC

    CASSANDRA JOHNSON LANDR A A                                  C
    CASSANDRA LANDR
             D

                                          E TI I ATE             SE      I E

      I                                                                                        I

                                                                                           J                I

               N                                                             A                     S

S                                                                J                                                :

T                                                            :

               J D

T                                                   US                               :

C                  J         L                           I       L
      N                                                              H           L       D
                   A                                     L                           A

I     L
      N
                   A

I E TI                 UN E      ENA T          E   U        T AT T E                    E         IN   IS T UE
AN                     E T
D         :J
                                                                     J               N :
                                                    A
                                                    A                    LL
                                                                              C                             R
                                                    NE S                     A               A
                                                        :
                                                      :
                                                    E   :
